Citation Nr: 0700822	
Decision Date: 01/11/07    Archive Date: 01/24/07                                           

DOCKET NO.  04-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the low back, 
currently evaluated as 40 percent disabling.

2  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left Achilles 
tendon, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left radius, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left chest, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left neck, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected 
allergic rhinitis with maxillary sinusitis, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
service-connected generalized periodontitis.

8.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and P.J.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1983.  
He served in Vietnam and was awarded the Bronze Star with 
"V" device, Combat Action Ribbon, and Purple Heart.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).



Procedural history

In September 2002, the RO received the veteran's claims for 
an increase in the disability rating assigned his service-
connected generalized periodontitis, allergic rhinitis, and 
low back, left Achilles tendon, left chest, left radius, and 
left neck disabilities.  A service-connection claim for a 
left leg disability (apart from the aforementioned Achilles 
tendon condition) was added by the veteran in December 2002.  
The April 2003 rating decision denied each of the veteran's 
claims, and he appealed.

The veteran and P.J. presented testimony before the 
undersigned Acting Veterans Law Judge at the RO in June 2006.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board at the hearing.  He 
has waived review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2006).

Issue not on appeal

The RO also denied the veteran service connection for 
myasthenia gravis in a March 2005 rating decision.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.





REMAND

The veteran seeks an increased rating for his various 
service-connected conditions outlined above.  He also seeks 
service connection for a left leg condition apart from his 
already-service connected left Achilles tendon condition and 
left leg scarring.  Before the Board can properly adjudicate 
these claims, however, additional development must be 
accomplished.

Reasons for remand

VCAA notice

After a careful review of the record, the Board notes that 
while the veteran was provided VCAA notice letters in 
November 2002 and September 2003 regarding most of the 
increased rating claims on appeal, there has been no VCAA 
compliance letter issued regarding the matter of an increased 
rating for generalized periodontitis or service connection 
for a left leg condition.  With regard to the service-
connection claim, although the November 2002 letter addresses 
the elements of service connection, it does not mention the 
claimed left leg disability.  It therefore cannot serve as a 
valid VCAA notice letter for this condition.  In any event, 
the November 2002 letter was issued several weeks before the 
veteran filed his service-connection claim.  

The case must therefore be remanded so that additional VCAA 
notice compliance action addressing these deficiencies can be 
accomplished.

Olsen considerations

The Board notes that the last VA compensation and pension 
examination afforded the veteran during the pendency of this 
appeal was in January 2003 - nearly four years ago.  The VA 
Form 646 submitted by the veteran's representative stated 
that each of the veteran's service-connected disabilities 
have worsened since that time.  Similar statements were made 
by the veteran at his June 2006 Board hearing.  It also does 
not appear that the cursory general medical examination in 
January 2003 addressed the veteran's dental condition at all.  
With respect to the veteran's service-connected allergic 
rhinitis with maxillary sinusitis, the examiner merely stated 
that sinusitis was present and rhinitis was not.  No 
indication of the severity of sinusitis was made.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Because the veteran indicated that 
his service-connected conditions have worsened, and because 
the January 2003 VA examination does not adequately portray 
the veteran's current disability picture, a current 
examination is necessary to reach a decision on this claim.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); but see Johnson v. Brown, 9 Vet. App. 
7, 11 (1996) [holding that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply].

Although some of the veteran's shell fragment wounds have 
been rated as muscle injuries, the diagnostic criteria for 
which are not predicated on limitation of motion alone, other 
shell fragment wound residuals have been rated been under 
criteria which are based primarily on limitation of motion 
(such as the veteran's low back shell fragment wound 
residuals, currently rated under former Diagnostic Code 
5295).  The January 2003 VA examination report, however, 
failed to provide any findings with respect to functional 
loss due to pain, weakness, fatigability, incoordination or 
pain on movement as required under 38 C.F.R. §§ 4.40 and 
4.45.  While the report did make cryptic reference to 
functional loss, it is unclear whether such was the result of 
repeated use or repetitive motion.  Such findings are 
critical in this case not only because of the Court's command 
in DeLuca, but also because fatigability and increased pain 
on repeated use appear to be the veteran's primary 
complaints.  Accordingly, the Board must remand the case to 
obtain an additional VA medical examination which addresses 
these issues.  See 38 C.F.R. § 4.2 (2006) [noting that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes].

Charles considerations

The veteran also seeks service connection for a left leg 
disability apart from the Achilles tendon injury and scarring 
he has already been service connected for in that extremity.  
He essentially contends that he was hit with shrapnel in the 
left thigh at the same time he sustained his other shell 
fragment wounds, and that such has resulted in pain, 
fatigability, and weakness in that region.  The veteran's 
service medical records include a hospitalization report from 
the Camp Lejeune Naval Hospital which notes that he did in 
fact suffer a shrapnel wound to the left thigh.  It also 
appears the veteran underwent skin grafting from this area to 
repair his service-connected left radius injuries.  
[Service connection for scarring from this procedure was 
granted in an unappealed October 2003 rating decision.]  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of in- 
service injury, or a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Wallin v. West, 11 
Vet. App. 509, 512 (1998). In Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection but no competent medical evidence 
addressing the third requirement VA must obtain a medical 
nexus opinion.

The medical records currently associated with the claims file 
note the veteran's complaints of left leg pain, weakness, and 
numbness.  Thus, the first Hickson/Wallin element has 
potentially been satisfied.  Element (2) has also been met, 
as the veteran suffered a shell fragment wound to the left 
thigh during service and is already service connected for the 
left arm disability which necessitated skin grafts from the 
left leg.  There is no medical opinion of record, however, 
regarding a potential causal relationship between the 
veteran's alleged left leg disability and either his in-
service shell fragment wound(s) or a service-connected 
disability.  Accordingly, the Board finds that a nexus 
opinion is necessary to properly decide the claim.

Miscellaneous concerns

The medical record is also deficient in that it does not 
adequately identify what specific muscles are affected by the 
veteran's shell fragment wounds.  The January 2003 VA 
examination report does not address the issue at all.  
Identification of specific muscles or muscle groups effected 
by the veteran's shell fragment wounds is essential in a case 
such as this to ensure the proper diagnostic codes are used 
to rate the disability.  Therefore, the case must also be 
remanded so that the specific muscles or muscle groups 
impacted by the veteran's shell fragment wounds can be 
properly identified and an appropriate diagnostic code 
employed.

The Board also notes that some of the veteran's shell 
fragment wounds have been rated by the RO using the 
diagnostic codes for muscle injuries (such as the left 
Achilles tendon and left chest injuries), while other 
injuries have been rated using diagnostic codes other than 
those for muscle injuries (such as the back disability, which 
has been rated as lumbosacral strain, or the left radius 
injury, which as been rated considering skeletal abnormality 
only).  It does not, however, appear that the RO has 
considered whether it would be more appropriate for the 
injuries rated under non-muscle injury diagnostic codes to be 
rated under diagnostic codes for muscle injury and vice 
versa.  Both possibilities should be considered to ensure 
that the veteran is assigned the maximum rating possible for 
his service connected shell fragment wound residuals.  For 
some injuries, a separate rating under both muscle group and 
non-muscle group diagnostic codes may be possible based on 
the results of the requested VA examination and accompanying 
medical evidence, subject, of course, to the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  See generally Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board also notes that the veteran's left neck shell 
fragment wound has been rated under the diagnostic codes for 
disfiguring scars only.  It does not appear that the RO has 
considered whether a separate rating is appropriate for 
muscle injury to the neck or injury to the cervical spine.  
Such should be considered based on the medical records as a 
whole, as informed by the results of the requested VA 
examination.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
regarding his increased rating claim for 
generalized periodontitis and service 
connection claim for a left leg 
disability which complies with the 
notification requirements of the VCAA.  

2.  VBA should schedule the veteran for a 
VA examination to determine the nature 
and present severity of his service-
connected generalized periodontitis; 
allergic rhinitis with maxillary 
sinusitis; and low back, left Achilles 
tendon, left chest, left radius, and left 
neck disabilities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

With respect to the veteran's service-
connected musculoskeletal disabilities, 
any functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination on movement should be 
noted in the examination report.  For 
each of the shell fragment wounds, the 
examiner should identify the specific 
muscles or muscle groups, if any, 
involved.

The examiner should also express an 
opinion as to whether the veteran has a 
current left leg disability (apart from 
his service-connected Achilles tendon 
disability and scarring).  If a left leg 
disability is present, the examiner 
should express an opinion as to whether 
such is at least as likely as not related 
to the veteran's military service or 
multiple service-connected disabilities 
(including skin graft surgeries).  

Any specialist consultations and/or 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA should readjudicate 
each of the issues on appeal, taking into 
consideration both the muscle group 
diagnostic codes and non muscle group 
diagnostic codes or combination thereof 
where appropriate, subject of course to 
the provisions of 38 C.F.R. § 4.14 and 
Esteban.  If any of the benefits sought 
remain denied, either in whole or in 
part, the veteran and his representative 
should be provided with a supplemental 
statement of the case and be afforded 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



